Title: Report on Treaty with Sweden, [24 July] 1783
From: Madison, James
To: 


[24 July 1783]
The Come. consisting of Mr Madison, Mr Higgin[son] [Mr Hamilton] to whom was referred the letter from Docr. Franklin of the 15 day of April with an authenticated copy of the Treaty concluded with Sweeden, submit the following forms of a ratification & proclamation of the same:

Ratification
The U.S. of America in Congs. assd. to all who shall see these presents, Greeting
Whereas by our Commission dated at Philada. on the  day of  B. Franklin Minister Plenipo: &c. was invested with full powers on the part of the U.S. of A. to concert & conclude with a person or persons equally empowered on the part of his Majesty the King of Sweeden a treaty of Amity & Commerce, having for its basis the most perfect equality & for its object the mutual advantage of the parties; we promising, in good faith to ratify whatever sd. be transacted by virtue of the sd. Commission: And Whereas our said Minister, in pursuance of his full powers did at  on the  day of  with  Minister Plenipo: named for that purpose on the part of His sd. Majesty the K. of Sweeden, conclude & sign a Treaty of Amity & Commerce in the words following; to wit
[Here insert the Treaty in French]
Now Be it known that we the sd. U.S. of A. in Congs. Assd. have accepted & approved, and do by these presents ratify & confirm the sd. Treaty; and every article & clause thereof: and we do authorise and direct our Minister Plenipo: aforesd. to deliver this our act of ratification, in [exc]hange for the ratification of the said Treaty by His Majesty the K. of Sweeden. In Testimony Whereof, we have &c.


Proclamation
By the U.S. in Congs. assd. &c.
Whereas in pursuance of a Plenipotentiary Commission, given on the 28 day of September 1782 to B.F. &c. a Treaty of Amity & Commerce between his Majesty the K. of S. and the U.S. of A. was on the third day of April 1783 concluded by the sd. B.F. with a Minister Plenipo: named for that purpose by the sd. King: and Whereas the sd. Treaty hath been duly approved & ratified by the U.S. in Congss Assd. and a translation thereof made in the words following to wit
[Here Insert the Translation]
Now therefore to the end that the sd. Treaty may with all good faith be performed & observed on the part of these sd. states, all the Citizens & inhabitants thereo[f] and more especially all officers & others in the service of the U.S. are hereby enjoined & reqd. to govern themselves strictly in all things according to the stipulations above recited.
Done in Congs. &c.

